Exhibit 10.5
 
Director Compensation Program
 
Effective May 1, 2010, directors who are not employees of the Company or its
subsidiaries are entitled to receive:
 
 
·
annual director compensation to each member of National Patent’s Board of
Directors of (i) $25,000, paid in quarterly installments of $6,250 (except the
Vice Chairman of National Patent’s Board of Directors who is to receive annual
director compensation of $35,000, paid in quarterly installments of $8,750) and
(ii) a one-time grant of an option to purchase 100,000 shares of Company common
stock ; The option is to have an exercise price of fair market value on the date
of grant, vest over three years, in approximately one-third increments each year
commencing on the first anniversary of the date of grant and have a term of ten
years;

 
 
·
$1,500 in cash for each meeting of the Board of Directors and for each committee
meeting attended in person and $750 in cash for each Board of Directors or Board
committee meeting attended by means of conference telephone connection;

 
 
·
annual compensation of $5,000, paid in quarterly installments of $1,250, to each
member of the Audit Committee (except the Chairman of the Audit Committee who is
to receive annual compensation of $10,000), plus $750 in cash for each meeting
of the Audit Committee attended in person and $500 in cash for each meeting of
the Audit Committee attended by telephone, except that the per meeting
attendance fee is reduced to $500 for attendance at any Audit Committee meeting
held on the same day as a regular or special meeting of the Board; and

 
 
·
annual compensation of $2,500, paid in quarterly installments of $625, to each
member of the Compensation Committee and each member of the Nominating and
Corporate Governance Committee (except the Chairman of each such Committee, who
is to receive annual compensation of $5,000), plus $750 in cash for each meeting
of the Audit Committee attended in person and $500 in cash for each meeting of
the Audit Committee attended by telephone, except that the per attendance
meeting fee is reduced to $500 for attendance at any Nominating and Corporate
Governance Committee meeting held on the same day as a regular or special
meeting of the Board.

 
At the option of each director, up to half of the sums designated above as
“annual director compensation” may be paid in Company common stock; provided
that (1) the option to receive Company common stock is exercisable by notice to
the Company at anytime prior to the payment of one or more quarterly payments of
the annual compensation and (2) common stock issued in lieu of annual
compensation is valued at the average between the closing bid and ask price on
the day prior to the date upon which the annual compensation became payable and
(3) all right, title and interest in and to common stock issued will vest in the
receiving director upon issuance and (4) payment in common stock will only be
available if such payment may be made without registration or other similar
actions and in compliance with all relevant laws and regulations.
 



--------------------------------------------------------------------------------